Exhibit 10.04

 

II-VI INCORPORATED

PERFORMANCE UNIT AWARD

 

Granted to:                                         
                               Value of Performance Units constituting Social
Security #:                                                             Maximum
Award: $                                                                     
Grant Date:                                                                    
   

 

THIS PERFORMANCE UNIT AWARD is granted by II-VI Incorporated, a Pennsylvania
corporation (the “Company” or “II-VI”), to you (“Recipient”), a director,
employee or consultant of the Company or one of its subsidiaries, pursuant to
the terms and conditions of the II-VI Incorporated 2005 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), a summary of which has been delivered
to you. This document shall constitute an Award Agreement as that term is
defined in the Plan and is intended to be a Qualified Performance-Based Award
within the meaning of Section 2.27 of the Plan. The Company recognizes the value
of your continued service as a key employee and has awarded you this performance
unit award under the Plan, subject to the following terms and conditions:

 

1. Performance Unit Award. The Company hereby grants to Recipient a Target Award
of                          Performance Units under the Plan subject to a
Maximum Award of                          Performance Units, to be earned in
accordance with Section 2 below. For the purposes of this Award: (1)
“Performance Unit” shall mean a bookkeeping entry that records a unit equal to
$1.00 granted pursuant to this Award and that is payable solely in cash; (2)
”Performance Period” shall mean the                  consecutive fiscal years of
the Company beginning on July 1,                 ; (3) “Target Award” shall mean
that number of Performance Units awarded to Recipient representing
$                     divided by $1.00; (4) “Maximum Award” means the maximum
number of Performance Units allowable under this Award as set forth above
representing                 % of the Target Award.

 

2. Determination of Units Earned. Subject to Sections 4 and 5 below, the Company
shall deliver to Recipient One Dollar ($1.00) for each whole Performance Unit
that is earned in accordance with the following schedule.

 

     Performance Units Earned as a
Percentage of Target Award


--------------------------------------------------------------------------------

 

[DESCRIBE PERFORMANCE CRITERIA]

               %                    %                    %                    % 
(Maximum Award)

 

3. Payment. The amount determined under Section 2 will be paid to Recipient in
cash as soon as administratively practicable after the end of the Performance
Period.

 

4. Termination of Employment. Except as provided in Section 5 below, if
Recipient’s employment with or service to the Company and its subsidiaries
terminates before the end of the Performance Period, this Performance Unit Award
shall be forfeited on the date of such termination.



--------------------------------------------------------------------------------

5. Prorating in Certain Circumstances. If Recipient’s employment with or service
to the Company and its subsidiaries terminates during the Performance Period due
to Recipient’s (i) early, normal or late retirement as those terms are defined
in the Company’s profit sharing plan, (ii) death or (iii) total and permanent
disability as defined in Section 105(d)(4) of the Internal Revenue Code (the
“Code”), Recipient shall be entitled to a prorated portion of the Performance
Units to the extent earned pursuant to Section 2 above, determined at the end of
the Performance Period and based on the ratio of the number of complete months
Recipient is employed or serves during the Performance Period to the total
number of months in the Performance Period. Any payments due on Recipient’s
death shall be paid to his estate as soon as administratively practicable after
the end of the Performance Period.

 

6. Nontransferability. Except as otherwise provided in the Plan, the Performance
Units shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of (a “Transfer”) in any manner, other than by will or the laws of
descent and distribution. Any attempt to Transfer the Performance Units in
violation of this paragraph or the Plan shall render this Award null and void.

 

7. Adjustments. The Committee may make or provide for such adjustment in the
Performance Units as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of Recipient’s rights that otherwise would result from (a) any exchange of
shares of the Company’s Common Stock, recapitalization or other change in the
capital structure of the Company, (b) any merger, consolidation, spin–off,
spin–out, split–off, split–up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Committee may provide in
substitution for the Performance Units such alternative consideration as it may
in good faith determine to be equitable under the circumstances and may require
in connection therewith the surrender of the Performance Units so replaced.

 

8. Withholding. The Company shall have the right to withhold from payments made
to Recipient pursuant to this Award, or to withhold from other compensation
payable to Recipient, all applicable federal, state and local income and
employment taxes (including taxes of any foreign jurisdiction) which the Company
is required to withhold at any time with respect to the Performance Units.

 

9. Plan Provisions. In addition to the terms and conditions set forth herein,
this Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Award and the Plan, the Plan shall
control.

 

2



--------------------------------------------------------------------------------

10. No Continued Rights. The granting of this Award shall not give Recipient any
rights to similar grants in future years or any right to continuance of
employment or other service with the Company or any one of its subsidiaries, nor
shall it interfere in any way with any right that the Company or any one or it’s
subsidiaries would otherwise have to terminate Recipient’s employment or other
service at any time, or the right of Recipient to terminate his or her services
at any time.

 

11. Rights Unsecured. Recipient shall have only the Company’s unfunded,
unsecured promise to pay pursuant to the terms of this Award. The rights of
Recipient hereunder shall be that of an unsecured general creditor of the
Company and Recipient shall not have any security interest in any assets of the
Company.

 

12. Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

 

13. Controlling Law. The validity, construction and effect of this Award will be
determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Recipient and the
Company hereby irrevocably submit to the exclusive concurrent jurisdiction of
the courts of the Commonwealth of Pennsylvania. Recipient and the Company also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

 

14. Entire Agreement. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof with respect to this Award, except that
this Award shall be subject to the terms and conditions set forth in any
employment agreement between Recipient and Company. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

15. Captions. Section and other headings contained in this Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

16. Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that a denial of any claim hereunder is made or any earlier date that the
claim otherwise accrues.

 

17. Section 409A of the Code. This Award is intended to satisfy all applicable
requirements of Section 409A of the Code and shall be construed accordingly. The
Company in its discretion may delay payment of Performance Units, or take any
other action it deems necessary to comply with the requirements of Section 409A
of the Internal Revenue Code,

 

3



--------------------------------------------------------------------------------

including amending the Award, without Recipient’s consent, in any manner it
deems necessary to cause the Award to comply with the applicable requirements of
Section 409A. Notwithstanding, Recipient recognizes and acknowledges that
Section 409A of the Code may affect the timing and recognition of payments due
hereunder, and may impose upon the Recipient certain taxes or other charges for
which the Recipient is and shall remain solely responsible.

 

WITNESS   II-VI INCORPORATED

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

[name]       [name] [title]       [title]                     (Corporate Seal)
WITNESS       RECIPIENT

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

4